Matter of Kaleem U. v Halima S. (2020 NY Slip Op 01712)





Matter of Kaleem U. v Halima S.


2020 NY Slip Op 01712


Decided on March 12, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2020

Friedman, J.P., Kapnick, Oing, González, JJ.


11262 -4248/18 -31416/17

[*1] In re Kaleem U., Petitioner-Respondent,
vHalima S., Respondent-Appellant.


Geoffrey P. Berman, Larchmont, for appellant.

Order, Family Court, Bronx County (Tamara Schwarzman, Referee), entered on or about January 23, 2019, which, to the extent appealed from as limited by the brief, after a hearing, granted the father's petition for joint legal custody of the subject child and visitation, including overnight visits, denied respondent mother's cross-petition for sole physical and legal custody of the child, and ordered that petitioner have the final decision-making authority with respect to religious issues and that neither party shall travel outside the country with the child without the written consent of the other, unanimously affirmed, without costs.
The court's determination, based largely on credibility findings, that it is in the child's best interest to have overnight visitation with petitioner is supported by the record (see Eschbach v Eschbach , 56 NY2d 167, 173 [1982]). The determination that petitioner should have final decision-making authority with regard to major religious issues is also supported by the record, which shows that the parties ascribe to the same religious views and that respondent expressed no concerns in this regard during the hearing. In view of respondent's strong familial ties to her home country and her lack of significant family, employment or property in this country, the court also providently exercised its discretion in ordering that neither parent may travel outside the country with the child without the prior written consent of the other parent.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2020
CLERK